 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDaniels Cadillac, Inc. and Amalgamated LocalUnion 355. Case 4-CA-108177 March 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 20 April 1982 Administrative Law JudgeHubert E. Lott issued the attached Decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs, and Respondent filed areply brief.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2andconclusions3and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and hereby orders that the Respondent, Dan-iels Cadillac, Inc., Allentown, Pennsylvania, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I No exceptions were filed to Ihe judge's findings that the Respondentcommitted violations of Sec. 8(a)(l).2 The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admilistra-live laws judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Productsi. 91 NLRH 544 (1950). eitld 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis fior re-versing the findingsI The General Counsel has also excepted, inter alia, to the failure ofthe judge to find that the Respondent's general manager. Falise, soliciteda grievance from employee Dennis Friend. im violation of Sec. 8(a)(l) ofthe Act, as amended. We find it unllecessary tio pass oin this alleged violal-lion of Sec. 8(a)(1), since it is essenti.ally cumulative il the conltext of theother violations of Sec. 8(a)(1) t'ound Additionally, Are find it unneces-sary to reply ont Riley-Beaird, Inc, 253 Nl RH h60 (198(), in agreeingwith the judge that General Manager Falise's conversations with GlennKoehler on 22 January and 6 February were violationrs oif Sec. 8(a)(l) ofthe Act Member Zimmerman swould rely on Rillt-Beaird.We find it unnecessary to determine the appropriate unit or the Union'smajority status or lack thereof because, in any case, se are of the viewthat the Respondent's unfair labor practices are of insufficielnt magnitudeto warrant the issuance of a bargaining orderDECISIONSTATEMENT OF THE CASEHUBERT E. LOTT, Administrative Law Judge. Thiscase was heard at Allentown, Pennsylvania, on April 30and May 1 and 19, 1981. The charge in this case wasfiled by Amalgamated Local Union 355 (the Union) onJanuary 24, 1980.' A complaint based on the charge andalleging violations of Section 8(a)(l), (3), and (5) of theNational Labor Relations Act (the Act) by Daniels Cad-illac, Inc. (the Respondent or Company) issued Septem-ber 25. The complaint was amended at the hearing bythe General Counsel to make the following changes.1. Paragraph 2(b) was deleted and the following lan-guage was substituted."During the past year, in the course and conduct of itsoperations described above in paragraph 2(a), Respond-ent purchased and received goods valued in excess of$50,000 directly from points located outside the Com-monwealth of Pennsylvania and Respondent's gross reve-nues from sales exceeded $50,000."2. The language in paragraph 6(e) was deleted and thefollowing language was substituted."On or about January 22, 1980, solicited employees towithdraw union authorization cards."3. Paragraph 6(m) was added to the complaint and itreads as follows."On or about February 2, 1980, threatened an employ-ee that if the Union represented the employees, the Re-spondent would discontinue the apprenticeship programin which the employees participated."4. Added paragraph 6(n) to the complaint which readsas follows."On or about April 24, 1980, Respondent, through itsagents coercively interrogated and interviewed its em-ployees at Respondent's Allentown facility."25. Added paragraphs 7(a) and (b) to the complaint."(a) On or about January 23, 1980, Respondent, in adeparture from past practice, paid its employees for at-tending a meeting. A purpose of the meeting was toafford the Respondent an opportunity to advise employ-ees of Respondent's opposition to unionization."(b) Respondent engaged in the conduct described insub-paragraph (a) above because its employees joined,supported, or assisted the Union, and engaged in concert-ed activities for the purpose of collective-bargaining orother mutual aid or protection, and in order to discour-age employees from engaging in such activities for thepurpose of collective bargaining or other mutual aid orprotection and to encourage employees to abandon theirsupport for the Union."6. Paragraph 7 of the original complaint was madeparagraph 8 and all subsequent paragraphs up to and in-cluding paragraph 13 were increased by one number.7. The following language was added as paragraph 15."By the acts and conduct described above in para-graph 7, Respondent has discriminated, and is discrimi-nating, in regard to hire or tenure or terms or conditionsof employment of its employees thereby discouragingmembership in the labor organization, and Respondentthereby has been engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of theAct."8. Paragraph 14 of the original complaint was renum-bered as paragraph 16.All dates hereil ret'er to 1981) unless olhcr-r ise inldicaled.Z 'he dale should he April 24, 1981270 NLRB No. 86466 DANIELS CADILLACThe issues in this case are whether the Respondent en-gaged in various acts of interference, restraint, and coer-cion as alleged in the complaint to block the Union's or-ganizational efforts. Also, at issue is whether a bargain-ing order is warranted under the principles enunciated inNLRB v. Gissel Packing Co., 395 U.S. 575 (1969).On the entire record including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs filed by the General Counsel and the Respond-ent, I make the followingFINDINGS OF FACT1. JURISDICTIONThe Company, a Delaware corporation, is engaged inthe operation of an automobile dealership at its principalplace of business in Allentown, Pennsylvania, where itannually purchases and receives goods valued in excessof $50,000 from points located outside the Common-wealth of Pennsylvania. The Respondent's annual grossrevenues from sales exceed $500,000. The Companyadmits and I find that it is an employer engaging in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act. The Respondent further admits and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged 8(a)(1) and (3) Violations1. January 16a. EvidenceDonald Cole, body shop mechanic, testified that onJanuary 16 Willard Jewel asked Cole to report to theCompany's conference room which is located on thesecond floor in the office area of the Respondent's facili-ty. Cole went to the conference room where he met withJewel Gary Daniels and Richard Falise.3According toCole, Jewel asked him if he knew anything about anyunion activity, whether he had signed a union card and ifthe Union had a majority. Cole stated yes to all of thesequestions. Jewel then stated that he knew the union ac-tivity had started in the body shop and that Cole was theringleader. Cole denied being the ringleader. Jewel thenasked Cole why he wanted a union since it was notgoing to get him any more than what he already hadthen. Cole then asked them if they would give the em-ployees as much as they could get with the Union. Theresponse was "more." Falise then stated that if the Unioncame in the employees would lose their personal benefitssuch as washing their own cars, working on their owncars, free title work, and the "company eating any come-:' Richard Falise is the Respondent's general manager. controller andassistant to the president. Willard Jewel is the Respondent's service andparts manager, and Gary I)aniels is the Respondent's drice president Allthree individuals are admitted by the Respondent to he supervisors %,ithinthe meaning of the Act.backs."4Cole stated that the employees were not goingto ask for anything that they did not deserve. Jewelasked Cole what he expected from management andCole did not respond. Falise asked Cole if he had everhad any problems with management before. Cole statedthat he had been asking for more money for over a yearand had not gotten anywhere, that he was just gettingput off. Finally Falise stated, "You know, you're goingto break the old man's heart down in Florida, he reallycares for you." This statement refers to the president ofthe Company, whose name is Jack or Daniel Daniels.Donald Cole testified that, at a union meeting heldthat evening at the George Washington Motor Lodge,he told the union representatives and 17 employees whathad happened at the conference with Falise, Jewel, andDaniels earlier that day.Richard Falise testified that, on the date in question,he did have a meeting with Donald Cole, with GaryDaniels and Willard Jewel present, because he had heardrumors from outside sources that there was union activi-ty at the Respondent's place of business. Falise testifiedthat he did question Cole about the union activity in theRespondent's facility. Falise testified that he askedDonald Cole to the meeting because, in the past, he hadbeen able to discuss various problems with him and thathe thought Cole would be the logical person to discussunion activity with. Falise further testified that he askedCole if there were any problems that he would like todiscuss with them like he had done in the past. Colestated that he had been talking about problems in thepast but that nobody seemed to listen. Falise then askedCole how far the union activity had progressed. Cole re-sponded that he would be hearing about it very shortly.Falise then told Cole about some of the things that Re-spondent had done for its employees in the past, such as,donating money to Cole's brother when his apartmentburned down. Falise went on to explain certain benefitsthat the Company offered that would not be included ina union contract such as allowing employees to washtheir cars, repair their own cars on company premises,free title work and the company paying mechanics towork on "come-backs." Falise then stated that if theCompany wanted to take away those benefits, they couldbut they were not going to conduct themselves in thatmanner, that the Company did not operate that way.Falise then told Cole that he had a right to join any or-ganization that he wanted to, but by the same token, theCompany had a right to defend themselves against thatsort of action.Gary Daniels, Willard Jewel, and Falise denied everasking Cole whether he had signed a union card orwhether the Union had a majority. They further deniedthat anyone stated that the union activity had started inthe body shop and that Cole was the ringleader. Theyalso denied saying that the employees would get morewithout a union or that the employees would lose theirpersonal benefits if the Union came in.4 The term "eating any come-backs" refers to the Company', payingthe the mechanic for work performed on a customer's automobile that%sas returned because it Aras incorrectly repaired initially467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDb. Analysis and conclusionsThe Respondent's witnesses admitted interrogatingDonald Cole regarding his union activities and the unionactivities of other employees, and I so find. With respectto the second allegation in paragraph 5, Donald Cole tes-tified that Respondent's witnesses, mainly Richard Falise,threatened to take personal benefits away from the em-ployees if the Union came in. The mutually corrobora-tive testimony of Jewel, Daniels, and Falise indicates thatCole was told that the Respondent could take those ben-efits away from the employees, but that they would notbecause they did not operate in that manner. After ob-serving the demeanor of the witnesses, I find the mutual-ly corroborative testimony of the Respondent's witnessesmore credible than the uncorroborated statement ofDonald Cole. Therefore, having credited the Respond-ent's witnesses I will dismiss the allegation in paragraph5(b), but find a violation with respect to paragraph 5(a).With respect to Donald Cole's allegation that he re-peated the conversation between himself and Respond-ent's witnesses to 17 employees and the union representa-tives that evening at a union meeting, I find that this didnot occur for the following reasons. As the GeneralCounsel's witnesses were called to testify on other mat-ters, they were asked about the Donald Cole conversa-tion at the union meeting on January 16. Many of theGeneral Counsel's witnesses testified that they did notrecall any such statements being made by Donald Coleand the balance of the witnesses testified that Cole didnot recount any conversation with the Respondent's wit-nesses held earlier that day. The only witness that re-membered Donald Cole saying anything about the con-ference with the Respondent's witnesses earlier that daywas Richard Cole, Donald Cole's brother. Richard Coletestified that he recalled his brother repeating a conver-sation held earlier with the Respondent's witnesses,before a few employees who were at the union meeting.Richard Cole's recollection was very poor and in myopinion unreliable. Therefore I find that other employeeswere not aware of the conversation between DonaldCole and the Respondent's witnesses which took placeon January 16 based on the testimony given by all thewitnesses relative to this incident.2. January 17a. EvidenceOn January 17 union representatives Allan Settlowand Howard Klienberg went to the Respondent's facility.There, on the Cadillac service department floor theygathered together the 17 card signers who formed asemicircle around the union representatives and Falise,Jewel, and Gary Daniels. Settlow asked for recognitionfor the service department employees. Falise refused togrant recognition and instead requested that an electionbe held. Settlow stated that he represented the employ-ees standing there and that, if Falise did not believe it, heshould ask them. The employees then stated that theUnion did represent them. Settlow wanted to have anelection immediately, conducted by a third party; how-ever, Falise would not agree to that and the union repre-sentatives left.Paragraph 6(a) of the complaint alleges that RichardFalise solicited grievances from an employee on January17. The only employee who testified concerning this al-legation was William Lewers, one of the service advisorsat the Respondent's dealership. At the hearing, Lewerstestified that he could not remember any conversationwith Falise on January 17. After reading his pretrial affi-davit at the request of counsel for the General Counselfor the purpose of refreshing his recollection, Lewersstill could not recall having any conversation with Faliseon that day. Counsel for the General Counsel then of-fered Lewers' affidavit into evidence, as General Coun-sel's Exhibit 27. Lewers' affidavit reads in pertinent part,"I was at my work station at the desk, I think it was thesame day as the assembly of everyone in the shop byKleinberg, Falise asked me what my real beefs were.Falise said, that I had just gotten a raise and he thoughtI would be happy with it. I said I wasn't really. This wasabout it, it wasn't a very long discussion."b. Analysis and conclusionsLewers did not testify to the allegation in paragraph6(a) of the complaint, even after reading his pretrial affi-davit. I will not credit the uncorroborated allegation inhis affidavit which was offered in lieu of what I considerto be the more reliable face-to-face testimony givenunder oath and subject to cross-examination. However,even if I had credited the Lewers statement, I would notfind that Falise solicited a grievance from him sincethere was no express or implied promise to correct agrievance and ample evidence existed in the record thatRespondent was not deviating from past practice. Visa-dor Co., 245 NLRB 508 (1979). Accordingly, I will dis-miss the allegation contained in paragraph 6(a) of theamended complaint.3. January 22 and February 6a. EvidenceIn support of allegation 6(b) the General Counsel of-fered the testimony of Dennis Friend, a mechanic in theCadillac shop. Friend could not recall any conversationwith Falise on January 22; however, after having re-freshed his recollection by reading his pretrial affidavit,Friend did recall a conversation with Falise. He testifiedthat Falise came by his work station and asked him if hehad any problems. Friend told Falise that he had a prob-lem about getting a day off after giving up a vacationday. Falise said he would check into it, that he did notknow anything about it. Friend further testified thatnothing was ever done about his problem. Friend furthertestified that, in the past, Falise had asked him if he hadany problems; however, Friend never related any prob-lems to him. Friend also testified that in the past Jewelfrequently asked him similar questions and on one occa-sion he had related the vacation day problem to him.In support of allegations 6(c), (d), (e), and (1) the Gen-eral Counsel offered testimony of Glenn Koehler, anautomobile painter. Koehler testified that about January468 DANIELS CADILLAC22 a mechanic told him that Falise wanted to see him inthe parts department. When Koehler met with Falise inthe parts department Falise asked him if he had anyproblems and Koehler responded by telling him that henever received the 20-cent-per-hour increase that WillardJewel had promised him when he went to the paint shop.Koehler also told him that the exhaust fan needed repair-ing. According to Koehler, Falise said that he knewnothing about the wage increase and would have tocheck into it. However, if Koehler had money coming tohim, he would get it whether the Union came in or not.Koehler further testified that Falise told him that heknew the Union was coming the next day and wanted tostop it. He further told Koehler that he had lunch withthe union representatives and they were only asking fora 50-cent-per-hour increase. Falise said that he was will-ing to give a $1 an hour raise as soon as the Union wascompletely out and another $1 an hour the followingyear. He was also willing to give personal holidays and$250-a-week guarantee. Then Falise suggested thatKoehler withdraw his union authorization card thatnight at the union meeting, which Koehler did. Koehlertestified that at the union meeting that evening sevenother employees withdrew their union cards afterRonald Kehs asked the union representative a question.Koehler testified that 2 or 3 weeks later, Falise askedhim to get his records together and he would see that hegot the increase if he had it coming to him. Koehler col-lected his pay records and gave them to Falise. Subse-quently, he received part of the increase that he had re-quested.Russell Anspach, Cadillac parts assistant, testified thatafter he signed his union authorization card he was askedby Falise to withdraw it and the Company would offerhim more money. Anspach said he would do it. He wentto the union meeting and withdrew his union card.Dennis Friend testified that he withdrew his unioncard because he did not believe the Union was telling thetruth about paying employees wages if they went onstrike or were discharged because of their union activi-ties. He testified further that he was not solicited byFalise to withdraw his card but after discussing thematter with other people he changed his mind aboutsigning the authorization card.William Lewers testified that he withdrew his unioncard because he was upset with the way things werehandled.Timothy Groller, Cadillac apprentice, testified that hewithdrew his union authorization card giving no reasonfor his action.Wilbur Kunkle, Cadillac mechanic, testified that hewithdrew his union card but he could not recollect whenhe did it nor did he testify as to why he took that action.Ronald Kehs, Cadillac mechanic, testified that, at thetime he signed his union card, the Union had told himthat it would pay his wages if he went on strike or if hewere discharged because of his union activities. Some-time thereafter, he asked Howard Kleinberg to put thisguarantee in writing and give it to him at the next unionmeeting. He testified that he felt that he needed thisguarantee because he had a family to support and that heneeded his wages to accomplish this end. At the nextunion meeting, Kehs asked Kleinberg for the writtenguarantee that he would be paid by the Union in case helost his job. Kleinberg did not have what Kehs request-ed, but instead asked him to call a certain phone number.Kehs stated that, when Kleinberg did not come forthwith the requested guarantee, he withdrew his unioncard. Donald Cole, who apparently did not withdraw hisauthorization card, testified that, at the union meeting onJanuary 22, Ronald Kehs asked Kleinberg a question.Kehs was not satisfied with the answer and requestedthat his card be returned to him. After that several otheremployees asked that their cards be returned to them.Richard Falise testified that he had heard that GlennKoehler was unhappy. He therefore met Koehler thatafternoon in the parts department and asked him if hehad a problem. Koehler responded that he was veryupset because he had been promised a 20-cent-an-hourraise to be a painter and had only gotten the raise for ashort period of time. When Koehler was hired in 1975,he was a combination metal man and painter. In 1979,Willard Jewel asked him to help out in the paint shopsince they were short-handed. Since the other painterswere making more money, Koehler stated that he wouldgo to the paint shop if he got 20 cents per hour more.Jewel agreed to the increase up to the time that Koehlerpassed certain certification tests. In response to his com-plaint, Falise told Koehler that he had no way of verify-ing what he was saying since Jewel was in the hospital.However, he told him to get all of his time together andthat he would receive his bonus or increase when Wil-lard Jewel was released from the hospital and if he hadindeed been promised the money. Falise testified furtherthat Koehler mentioned something about a problem withan exhaust fan. According to Falise, he asked Koehler ifhe had any other problems and Koehler indicated that hewas having a problem with Frank Reichl because Reichlwas not assisting him in earning more money. Falise thentold Koehler that he had had a meeting with the Union(Howard Kleinberg and Allan Settlow) and that theyhad told him that the Union was only asking for a 50-cent-per-hour increase per year for 3 years, but that theCompany was planning on a $1-an-hour increase for thatyear. Falise further testified that the Company gaveannual increases in March of each year since 1976. Falisedenied telling Koehler that he wanted the Unionstopped, and that he mentioned personal holidays or a$250 guarantee. He further denied mentioning any wageincrease beyond the current year. According to Falise, atsome point in the conversation, Koehler asked him whathe could do to help and Falise responded by saying thathe could help the dealership get out of this mess bywithdrawing his authorization card. Falise testified thathe knew better than to tell Koehler about the plannedraise and that he should not have done it. He further tes-tified that he never asked Anspach to withdraw hisunion authorization card.b. Analysis and conclusionThe testimony of Dennis Friend in support of allega-tion 6(b) was not rebutted by the Respondent. However,I do not find that Falise's conduct constituted a solicita-469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of a grievance since there was neither an implied orexplicit promise to correct his problem. In my opinion,there needs to be more than a mere statement that he(Falise) would "check into it" when there were no otherunfair labor practices committed against this employeewho gave evidence that the Respondent solicited griev-ances from him prior to the union activity. Further,there was ample evidence provided in the record whichwill be discussed more fully below that the Respondentengaged in soliciting grievances as a normal practiceprior to any union activity. Therefore, I will dismiss alle-gation 6(b).After observing the demeanor of the witnesses andtaking into account the Respondent's admissions, I findthat Falise's conversation with Glenn Koehler on Janu-ary 22 and February 6 constituted a solicitation of agrievance accompanied by an explicit promise to remedythe problem which was done in the context of commit-ting other unfair labor practices and relating the inquiryto his union activity. Riley-Beaird, Inc., 253 NLRB 660(1980).Falise promised a wage increase if the Union was de-feated or withdrew and at the same time he solicited thewithdrawal of Koehler's union authorization card. Evenalthough the evidence indicates that the Respondentgranted wage increases in March of every year, the ines-capable conclusion seems to be that Falise promised abenefit in return for Koehler's "help." Thus, Respond-ent's defense is nullified in that respect.I credit Anapach's version of what occurred with re-spect to his being solicited by Falise. Falise's demeanoron the stand when he offered a rather tenuous denialmakes his testimony less believeable than that of An-spach. Therefore, the evidence supports the conclusionthat Falise solicited the withdrawal of these employees'union authorization cards in the context of offering thembenefits if they did so. This clearly is a violation of Sec-tion 8(a)(1) of the Act. Aircraft Hydro-Forming, Inc., 221NLRB 581 (1975); Tunica Mfg. Co., 236 NLRB 907(1978).Although I find that Anspach and Koehler were coer-cively influenced to withdraw support for the Union, Icannot find that the other employees were influenced towithdraw their support for the same reason. The credibleevidence in this record indicates that the employeeswithdrew their support on January 22. Therefore anyunfair labor practices that may be found subsequent tothat date would have no influence on their actions. TheGeneral Counsel offered no probative evidence that anyemployees were solicited by the Respondent. Moreover,the credible evidence indicates that the employees wereinfluenced by the unrelated conversation between Kehsand the union representative wherein the employees per-ceived a lack of conviction on the part of the Union toprotect them. Accordingly, I will not infer any causal re-lationship between the Respondent's action and that ofthe employees who apparently on their own decided towithdraw support for the Union.Accordingly, I find that the Respondent violated Sec-tion 8(a)(1) of the Act as alleged in paragraphs 6(c), (d),(e), and (1) of the amended complaint.4. January 23a. EvidenceOn January 23, a meeting was held in the lunchroomfor all employees. The Respondent called the meetingbecause Willard Jewel, its service and parts manager,had been hospitalized on January 20. The purpose of themeeting was to let everyone know to whom they couldgo with their problems while Jewel was in the hospital,as well as what the Company's position was going to beregarding the union organizational effort.Falise opened the meeting at approximately 8 a.m. byreviewing with employees the progress which the dealer-ship had made since moving into the new facility. Hediscussed various changes which he had made in shopoperations in the past which made the employees' jobeasier. He also reviewed the benefits given in the past.Falise then handed out an organizational chart in orderto advise employees to whom they could go to withproblems while Jewel was in the hospital. He also toldthem that his door was always open and that he wouldlisten to anyone who had a complaint. Falise also statedthat no one would get fired as a result of his union ac-tivities. He told them that the Company intended to fighta clean, hard campaign and to abide by all the rules ofthe NLRB. At the end, a question was raised by an em-ployee concerning the possibility of a raise and Falise re-sponded that he could not answer that question at thattime. When Falise opened the question-and-answerperiod, he stated that he would be willing to answer anyquestions that he could but that there would be many hewould not be allowed to answer.The Respondent admits paying the employees for at-tending this meeting but offered evidence that in the pastit had paid employees when legitimate circumstancesprevented them from working. Evidence was offeredthat Timothy Groller, a fireman, was paid for time thathe spent away from the Respondent's facility engaged involunteer firefighting or rescue work. Falise testified thatemployees are paid an average day's pay for time spenton jury duty. Employees are also paid for military leave.The Respondent also offered evidence that employeeswere paid an average day's wage on at least 2 days inthe past when the dealership was closed because ofsnow. The Respondent's witnesses testified that RichardCole was paid for time he took off when his apartmentburned down.The General Counsel's witness Ronald Bresnak, new-car get-ready man, testified that at this meeting Faliseapologized for the last raise not being very large andstated that the Company planned to give employees an-other raise in February, but because of the union activi-ty, it was not allowed to give it because it might be con-sidered a bribe.Donald Cole corroborated Falise's testimony whenFalise stated at the meeting that he intended to conduct aclean campaign and abide by the NLRB rules and thatno one would be fired, Cole further testified that, whenthe question of a raise came up, Falise responded bysaying that it was just a rumor and that he could notpromise anything right then because it might be consid-470 DANIELS CADILLACered a bribe. He stated that Falise told the employeesthat what they had done had awakened the Companyand there were going to be a lot of changes. The Com-pany had been involved in completing their new buildingand was not aware of the employees' problems. Cole tes-tified that, prior to the advent of the union activity, serv-ice meetings were opened to complaints. He further testi-fied that shop meetings held during the workday wouldstill count toward the weekly guarantee.Michael Dalton, another General Counsel witness, tes-tified that Falise at this meeting stated that his eyes hadbeen opened to problems and that there would be a lotof changes in the works. He confirmed that Falise statedthat the Company would wage a clean campaign andthat he could not discuss anything monetary at the timebecause of the Union's presence.Timothy Groller, another General Counsel witness,testified that service meetings held prior to any union ac-tivity ended with questions from the employees concern-ing work-related problems and general gripes. At thesemeetings, company officials indicated that they wouldlook into and resolve their problems.Wilbur Kunkle, another General Counsel witness, tes-tified that during the meeting on January 23 Falise askedif anyone had any questions. He further stated that theremight be some questions he could not answer withoutchecking with his attorney. Kunkle could not recall anystatement made by Falise to the effect that a plannedraise would not be put into effect because of the Union.Kunkle testified that service meetings generally endedwith Falise asking if the employees had any gripes orproblems. Depending on the problem, the Respondentwould try to solve it or do something about it. Kunklefurther testified that prior to the union activity Falisestated that he would listen to any employee problemsand that his door was always open. According toKunkle, Falise would say this at service meetings orwhen he was walking through the shop.Ronald Kehs, a General Counsel witness, testified thatFalise had stated at the meeting that the Respondentwould be fair and operate within the law during theunion campaign. Kehs testified that Falise, when asked aquestion about a raise, stated that he could not answerthe question. Kehs testified that when Falise opened themeeting for questions he stated that he might not be ableto answer all of the questions without consulting with hisattorney. Kehs testified that at prior service meetingsFalise and Jewel would open the meeting for questionsand complaints and that these complaints were remediedinsofar as Kehs was concerned.Richard Cole and Daniel Kuhns, General Counsel wit-nesses, testified that they could not recall company meet-ings being held during the day. They were never paidfor past service meetings because they occurred afterhours. Kuhns testified that employees raised grievancesat these service meetings and management would re-spond to them.Wayne Kerstetter testified that he recalled some bodyshop meetings being held before the end of the workdayand that he never lost any money because he attended.Glenn Koehler testified that Falise told the employeesat the January 23 meeting that he could not discuss awage increase at that time, and that he would not be ableto answer some questions without checking with hislawyer.Testimony from other employee witnesses indicatesthat employee service meetings were almost always heldafter work hours, and were therefore not paid for by theCompany.b. Analysis and conclusionsThe General Counsel alleges that the Respondent im-pliedly promised improved benefits to its employees atthe January 23 meeting. I cannot agree that the GeneralCounsel has proved by a preponderance of the evidencethat the Respondent committed this violation. Whilethere is some evidence that Falise stated that "thingswould get better," "there would be changes," or that"they would do their best to correct problems"; theGeneral Counsel's witnesses also testified that Falise saidhe could make no promises and that he could not discussa wage increase. In the face of the Respondent's denialthat it impliedly or explictly promised its employees any-thing at this meeting, the conflicting testimony of theGeneral Counsel's witnesses leads me to accept the Re-spondent's version of what was said. Therefore I willdismiss the General Counsel's allegation 6(f) of theamended complaint.I am not convinced after hearing all the testimony inthis record that the General Counsel has carried itsburden of proof in establishing that the Respondent un-lawfully solicited grievances at this meeting. Aside fromthe Respondent's denials, and testimony that it merelyopened the meeting for questions, there is ample evi-dence in the record that the Respondent had solicitedgrievances in the past and acted on them. The GeneralCounsel's witnesses further stated that Falise informedthem that he could make no promises and when ques-tioned about a most important matter (wage increases)refused to comment; thus, indicating to the employeesthat he could make no promises to correct anything.Further, the testimony indicates that, aside from thewage increase, no other grievance was raised by the em-ployees. Thus, there was nothing for the Respondent toact on (by way of a remedy) either explicitly or implied-ly. Visador Co., supra; Uarco Inc., 216 NLRB 1 (1974).Accordingly, I will dismiss allegation 6(g) of the amend-ed complaint.Allegation 6(h) needs very little comment because it isclearly contradicted by the General Counsel's witnesses.Ronald Bresnak testified in support of this allegation;however, several of the General Counsel's witnesses notonly contradicted him, but also supported Falise's ver-sion of what was said. Therefore, I discredit Bresnak anddismiss allegation 6(h) of the amended complaint.With respect to allegations 7(a) and (b) of the amendedcomplaint, the Respondent admits paying those employ-ees who attended the meeting. The record evidence isclear that in the past the Respondent did not pay forservice meetings because they were held after workhours. However, employees who attended other meet-ings held on worktime lost no wages. There was alsoconsiderable evidence in the record that the Respondent471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the past paid for employees' time lost during theworking hours which was due to circumstances beyondtheir control. The Respondent argues that the GeneralCounsel failed to carry its burden of proof that the Re-spondent failed to pay employees for attending meetings.Sports Pal, Inc., 214 NLRB 917 (1974), and Golub Corp.,159 NLRB 355 (1966). The General Counsel argues thatpast meetings were not paid for and since attendance wasrequired as a condition for receiving payment anyonewho exercised his statutory right not to attend would nothave been paid for the length of the meeting. The Gen-eral Counsel further argues that the payments were un-lawful not only because they were a reward for partici-pating in an activity combating a union, but also becauseother employees who might have refused to participatein it were denied payments. Keystone Pretzel Bakery, 242NLRB 502 (1979).I cannot agree with the General Counsel's argumentbecause it is not supported by a preponderance of theevidence. The General Counsel proved that in the pastthe Respondent conducted most of its meetings on non-work time which were therefore not paid for. However,there is evidence in the record that meetings and otheractivities which took employees away from their workwere paid for by the Respondent. Furthermore, there isno evidence in the record that the January 23 meetingwas mandatory. The General Counsel's two leading wit-nesses testified that most of the service employees attend-ed (D. Cole) and that some of the employees were there(Bresnak). Coupled with this factor, the General Counselfailed to prove that those employees who did not attendthe meeting were not paid. Moreover, judging from thecomments made at the meeting, it can hardly be said thatthe purpose of the meeting was to provide a forum forthe Respondent's antiunion campaign.Accordingly, I will dismiss allegations 7(a) and (b) ofthe amended complaint.5. January 28a. EvidenceIn support of allegation 6(i), the General Counsel pre-sented one witness, Daniel Kuhns, Cadillac mechanic,who testified that sometime around the end of Januaryor the first of February Falise approached him at hiswork station in the shop and said that he was conductinga survey of employees' gripes and wanted to knowwhether Kuhns had any complaints. He told Falise thatthe mechanics' weekly guarantee was not enough moneyand that Paul Mackes who had worked 38 years for theRespondent was not earning enough money. Accordingto Kuhns, Falise after hearing what he had to say merelywalked away. Kuhns testified that, in the past, employeesregistered grievances at company-sponsored servicemeetings. He stated that management would sometimesrespond to employee questions and grievances and atother times they would not. He further testified that hedid not remember Falise ever asking if he had any prob-lems in the past. He did, however, remember taking hisgrievances to Willard Jewel in the past.Richard Falise testified that he never told Kuhns thathe was conducting a survey nor did he use the word"survey" to any employees. He further testified the onlytime "survey" came up was when he was conductingwage surveys among the other employers in the area tofind out whether the Respondent's wages were in linewith theirs. Falise further testified that periodically hewould stop by Kuhns' work station and ask him if hehad any problems and this occurred prior to any unionactivities. At one point in time, Kuhns complained thathis wife was not on the Company's medical plan becauseshe was covered by another employer. Falise told Kuhnsthat if he wished he would have the records corrected sothat she was covered by the Respondent's medical plan,which he did. On another occasion prior to the union ac-tivities, Kuhns complained that he was getting all the"crappy" jobs and could therefore not make any money.Falise agreed to mention the problem to Willard Jewel.Falise finally testified that prior to the union activity hewas in the habit of talking to employees in the shop andasking them if they had any problems; however, this ac-tivity picked up somewhat after January 20, when Wil-lard Jewel was hospitalized. Jewel's hospitalization re-quired Falise to assume some of Jewel's duties.Willard Jewel testified that prior to the union activityhe talked to employees every day in the shop and askedthem if they had any problems.Several General Counsel witnesses (Friend, Groller,Kunkle, and Kehs) testified variously that prior to theunion activity Falise and/or Jewel came to them regular-ly in the shop and asked them if they had any problemsor complaints.b. Analysis and conclusionsThe evidence is clear that on January 28 Falise askedDaniel Kuhns if he had any complaints. Kuhns stated hiscomplaints to Falise who walked away without respond-ing. This is not denied by Falise. However, the allegedstatement having to do with "survey" was denied byFalise and I credit Falise's denial because this statementwas elicited through leading questions posed by the Gen-eral Counsel, and there was no other reference to a"survey" in this record other than Kuhns' testimony.Moreover, on this point, Falise appeared to be the morecredible witness.After reviewing all the evidence on this issue, includ-ing the testimony of the General Counsel's own wit-nesses, it is apparent that the Respondent had a pastpractice of soliciting grievances. Under these circum-stances, where neither an implied nor expressed promisewas made to Kuhns to remedy his grievances, I cannotfind that the Respondent violated Section 8(a)(l) of theAct. Visador Co., supra. Accordingly, I will dismiss alle-gation 8(i) of the amended complaint.6. February 2a. EvidenceIn support of allegations 6(j), (k), and (m), the GeneralCounsel produced Wayne Kerstetter, body shop appren-tice, who testified that he was presently in the Respond-ent's apprenticeship program which called for a 50-cent-per-hour wage increase every 6 months. Kerstetter testi-472 DANIELS CADILLACfled that on February 2 Falise came to his workplace andasked him what his main gripe was. Kerstetter saidmoney. Falise told them that he had set up the appren-ticeship program where apprentices were currently re-ceiving a 50-cent-an-hour increase every 6 months. Falisethen told him that if the Union got in the Companywould only give an increase of 50 cents per hour peryear. Falise then asked him to figure out what he wouldget with the Union and without the Union. Kerstetter re-plied that he would receive $3-an-hour increase withoutthe Union and $1.50-an-hour increase with the Union.According to Kerstetter, Falise asked him to think aboutit. On re-direct examination, after having his recollectionrefreshed by reading his pretrial affidavit, and in reply toa leading question by the General Counsel, Kerstettertestified that Falise also told him that if the Union camein the Company would discontinue the apprenticeshipprogram. Prior to that, on cross-examination, Kerstettertestified that Falise did not tell him that he would abolishthe apprenticeship program.Richard Falise denied ever telling Kerstetter that heintended to abolish the apprenticeship program. Howev-er, he did admit having a conversation with Kerstetteron approximately February 2. At that time Falise toldKerstetter that he had had lunch with the union repre-sentatives and that they told him they only wanted a 50-cent-a-year increase because they were only trying to getinto the Allentown area. Falise then told Kerstetter thatunder the apprenticeship program he was currently guar-anteed a $1-a-year increase. Then he asked Kerstetterwhat he would be earning in 3 years with the Union andwithout a union. Kerstetter replied that he would be paid$3 without a union and $1.50 an hour with a union.Falise then told him that he should think about thesethings independently before making up his mind.b. Analysis and conclusionsAfter hearing both versions of the conversation andobserving the witnesses' demeanor while testifying, Icredit Falise's version of what was said with the excep-tion of the question asked by Falise as to what Kerstet-ter's main gripe was, which was not denied. Further-more, I find that the Respondent had an established ap-prenticeship program which called for a wage increaseof 50 cents per hour every 6 months. I also find, since itwas never rebutted by the Union, that Falise did meetwith union officials who offered to settle for a 50-cent-per-hour wage increase per year over a 3-year period inreturn for a contract to enable them to establish them-selves in the Allentown area.Based on these findings, I conclude that Falise did notsolicit a grievance from Kerstetter. This is based partiallyon my findings and conclusions set forth above in theprior numbered paragraphs and on my findings hereinthat when Kerstetter told Falise that his main complaintwas money Falise in essence told him that he was earn-ing enough money in the apprenticeship program; thus,specifically, negating any inference of a promise of bene-fit. Uarco Inc., supra. Accordingly, I will dismiss allega-tion 6(j) of the complaint.With respect to allegation 6(k), I can find no impliedpromise of improved benefits when the Respondentmerely tells an employee what his existing benefits are,and compares them with what the Union is offering. Ac-cordingly, this allegation will also be dismissed.Allegation 6(m) has no merit because I have discredit-ed the testimony in support of it. Kerstetter's testimonywas conflicting, contradictory, uncorroborated, com-pletely isolated in the context of this case, and elicitedthrough leading questions. Accordingly, I will dismiss al-legation 6(m) of the amended complaint.7. April 24, 1981a. EvidenceIn support of allegation 6(n) the General Counsel of-fered two witnesses, Donald Cole and Glenn Koehler.These witnesses were interviewed by the Respondent'sattorney on April 24, 1981, in preparation for the trial ofthis case. The parties agree that prior to the interviewRespondent's attorney read the following language toboth witnesses:The Company is attempting to secure informationnecessary to its defense in a case before the Nation-al Labor Relations Board. This interview has noother purpose and I will only ask questions relevantto the case. I will not ask you for and you shouldnot volunteer any information concerning your per-sonal feelings or your activities with respect to theUnion. Your cooperation is voluntary and you arefree to answer or not answer my questions. Youwill not be rewarded for your cooperation nor willthere be any adverse consequences if you exerciseyour right to refuse to assist me. You may terminatethis interview at any time.The meeting with the two employees took place in theconference room near management offices on the secondfloor of the Respondent's facility. Present were the Re-spondent's attorney Richard Falise and Glenn Koehler.After Koehler was interviewed, Donald Cole was calledin and interviewed. Koehler testified that he was askedabout the conversation he had with Falise in January.Koehler told them that Falise had said that he would re-ceive a $1-an-hour raise and $1 an hour the followingyear plus guaranteed raise and personal holidays. Ques-tioning by counsel for the General Counsel of Koehlerfollows:Q. Did Mr. Falise say anything?A. He like disagreed with me about the S1-an-hour raise the following year, he disagreed withthat.Q. Can you tell us what he said, to the best ofyour recollection?A. I can't really remember.Q. You can't remember word-for-word?A. No.Q. Can you tell us the gist of what he said?A. No. He did say about personal holidays andguarantee up to $250. He did say he didn't get that.That that $1-an-hour raise after the first year, thesecond year, he disagreed with that, that he didn't473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsay that or he said, I don't remember saying that,not so sure as far as that $1-an-hour the secondyear.JUDGE LOTTr: Was your Union card brought up?WITNESS: At that meeting?JUDGE Lorr: Yes.WITNESS: I don't recall that, I don't remember.Donald Cole testified to the General Counsel's ques-tions as follows:Q. Were you asked about the meetings you at-tended with Mr. Jewel, Mr. Falise, and Gary Dan-iels?A. Yes.Q. Did Mr. Falise say anything to you during thecourse of the meeting?A. I had explained what happened, what I re-called had happened at the meeting and I told themthat Falise said they were going to take away all ofthese benefits if the Union got in and Mr. Falisesaid, he said they could take them away, but theywere not going to, and I said I don't recall himsaying that at that meeting.Q. You mean Mr. Falise said what he had saidback then was we could take them away, not thatthey would take them away.A. Yes.JUDGE LOTT: Did he say anything else? Did hesay anything else?WITNESS: I said a couple of things about thatmeeting.JUDGE LOTTr: This was the one on the 16th withFalise, Jewel and Daniels?WITNESS: Yes, we spoke about that meeting andthey asked me some questions about the lunchroommeeting after certain employees removed theircards.JUDGE LoTT: Go ahead.Q. Do you recall anything else that was said byMr. Falise?A. I don't recall exactly what was all said. Hejust asked me certain questions about my activitiesand I answered them.Q. Did Mr. Falise say anything else other thanwhat you have already told us?A. I talked directly to Falise about what hadhappened during that period of time, how thingsgot started and why I felt the way I did, what mycomplaints were, why I did what I did.Q. Did you volunteer the information, or did Mr.Falise ask you?A. I volunteered.b. Analysis and conclusionsThe General Counsel limits his allegation to three fac-tors in urging that an 8(a)(1) violation be found in theJohnny's Poultry interrogation.5He contends that theplace of the interview was coercive because the inter-views were conducted at a situs not normally visited byservice and parts employees and at the same locationwhere prior unfair labor practices had been committed.The General Counsel further argues that the interviewswent beyond the bounds of privileged pretrial prepara-tion because Richard Falise was present and disagreedwith some of the witnesses' statements.In the Johnny's Poultry Co. case, the Board set forth itspolicy of permitting employers to conduct employeeinterviews in order to ascertain facts necessary for thepreparation of its defense against charges issued. In thatcase, the following safeguards are set forth:1. The employer must communicate to the employeethe purpose of the questioning.2. Assure the employee that no reprisals will takeplace.3. Obtain employee participation on a voluntary basis.4. The questioning must occur in a context free fromemployer hostility to union organization.5. The questioning must not itself be coercive innature.6. The questions must not exceed the necessities of thelegitimate purpose by prying into other union matters,eliciting information concerning an employee's subjectivestate of mind, or otherwise interfering with the statutoryrights of the employees."When an employer transgresses the boundaries ofthese safeguards, he loses the benefits of the privilege."Johnny's Poultry, supra.After reviewing a testimony in this case, the only issueis whether or not the Respondent violated requirements4 and 5 of the Johnny's Poultry safeguards, since the Re-spondent gave the employees the required assuranceslisted in the first three safeguards. I also find that onlypertinent questions were asked of the witnesses. I furtherfind that, although the conference room was used, therewas no evidence offered by the General Counsel that analternative, private place was available. Although Falisewas present during the interviews, I do not view this asa violation in the context of this case, since there hadbeen a cessation of unfair labor practices for over a year.This factor also weakens the General Counsel's argumentwith respect to the location of the interviews. Further-more, I cannot find anything coercive in what Falisesaid, since I view his comments as an attempt to refreshhis own recollection as well as that of the witnesses.Lammert Industries, 229 NLRB 895 (1977). The evidencefurther supports the conclusion that the interviews werecompletely free of employer hostility to union organiza-tion. In fact, according to the General Counsel's wit-nesses, the Union was hardly mentioned and then only inrelation to legitimate questions put to the witnesses.Based on my findings and conclusions, I cannot findthat the Respondent exceeded the bounds of legitimatepretrial preparation and I will therefore dismiss allega-tion 6(n) of the amended complaint.5 Johnnys Poultry Co., 146 NLRB 770 (1964).474 DANIELS CADILLACB. The Alleged 8(a)(S) Violation1. The appropriate bargaining unita. Stipulated unitThe parties stipulated that the unit appropriate for col-lective-bargaining purposes is as follows:All service and parts department employees em-ployed at the employer's Allentown, Pennsylvaniaautomobile dealership facility, excluding office cleri-cal employees, car salesmen, guards and supervisorsas defined in the Act.The parties further stipulated that 24 employees are in-cluded in the unit.6The agreed-on employee inclusions occupied the fol-lowing job classifications on January 17: Cadillac partsassistant, new-car get-ready employees, body shop me-chanics, Cadillac mechanics, used-car get-ready employ-ees, Cadillac apprentices, warranty clerk, service cashier,body shop apprentices, Cadillac service advisor, BMWmechanics, and body shop helper. The parties disagreeon the unit placement of 21 employees. The GeneralCounsel contends the unit should consist of 24 employeeswhile the Respondent contends the unit should have 45employees.b. General unit informationThe Respondent's dealership facility is housed in anew main building which was in the process of beingcompleted in January. This building has two floors and abasement. The second floor has executive offices, clericaloffices, and a conference room. The first floor contains ashowroom which is separated from the parts and Cadil-lac service department by a wall. The basement containsthe BMW service and parts department. A body andpaint shop is housed in a separate building located ap-proximately 10 feet from the main building and parallelto the BMW service and parts department.The Respondent contends that the only supervisors atits facility are Jack or Daniel Daniels, president; GaryDaniels, vice president; and Richard Falise, assistant tothe president, controller, and general manager. The Re-spondent further contends that Willard Jewel, serviceand parts manager, is a supervisor and was responsiblefor the overall supervision of the service and parts de-partment employees.At the hearing the General Counsel took the position that RichardFalise Jr., Cadillac apprentice, should be excluded from the unit becauseof the relationship between him and Richard T. Falise. However, in hisbrief, the General Counsel concedes that Richard Falise Jr. should be in-cluded in the unit The evidence shows that Richard Falise Jr. is the sonof Richard T. Falise. He is an apprentice mechanic and is compensated atthe same rate as the other apprentices and receives no special consider-ationl or privileges. lie performs the same type work as the other appren-tices Falise 's father, Richard T. Falise, is employed by the dealership asassistant to the president Falise also functions as the general manager.secretary-treasurer. and controller. However. he owns no stock in theCompany and receives only a weekly salary. Under these circumstances.and because the parties agree to the inclusion of Richard Falise Jr., I findthat Richard F;alise Jr should be included in the unit.The Respondent offered credible evidence that variousemployees were given the title "manager" or "foreman"because the Cadillac and BMW factory management in-sisted that these titles be used.The Respondent offered credible evidence that an or-ganization chart was issued to its employees on January23 because Willard Jewel was hospitalized on January 20and it wanted to inform its employees who they shouldreport to in the absence of Jewel. No evidence was of-fered that a demand was made after January 23. Further-more, no evidence was offered that the reporting proce-dure designated on the organization chart was in exist-ence prior to the demand made by the Union on January17. Therefore, I have accorded little weight to the con-tents of the chart in deciding supervisory status of vari-ous employees.c. Status of car portersThere are four car porters at issue in this case: Theo-dore Hester, John Manwiller, Karen (Grace) Manwiller,and Robert Reed. The General Counsel contends thatthe car porters are casual employees who lack a commu-nity of interest with the other unit employees. The Re-spondent contends that the car porters are regular part-time employees having a community of interest with theother service and parts employees. The car porters areemployed on an as-needed basis. They are called to workfrom a list of names and numbers. Their job duties con-sist of picking up and delivering cars for customers andfor the dealership. They also gas cars and do other er-rands for the service and parts director who they reportto. They are paid according to each trip by separatechecks drawn from a payroll expense account and arenot carried on the Respondent's regular payroll account.The porters are eligible for employee discounts on pur-chases of parts, repair to cars, and purchases of new orused vehicles; however, they do not share other employ-ee benefits such as health insurance. Their names are noton the Respondent's payroll records, no taxes are with-held for them, and no W-2 forms are issued to them.They are covered by a blanket workmen's compensationinsurance policy as are other employees of the Respond-ent. The porters are retired people who apparently workno other place. Although most of their time is spentdriving cars, they spend approximately 5 percent of theirtime at the Employer's facility waiting for work.The work records of the above employees were exam-ined and disclosed that in 1979 John Manwiller worked36 hours and made 6 trips in January; worked 17 hoursand made 3 trips in February; worked 52 hours andmade 9 trips in March; worked 54 hours and made 9trips in April; worked 16 hours and made 4 trips in May;worked 38 hours and made 6 trips in June; worked 21hours and made 5 trips in July; worked 62 hours andmade 11 trips in August; worked 38 hours and made 7trips in September; worked 35 hours and made 4 trips inOctober; worked 28 hours and made 3 trips in Novem-ber; and worked 8 hours and made 2 trips in December.During the first part of 1980, Manwiller worked 34hours and made six trips in January; worked 4 hours and475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade one trip in February; and worked 25 hours andmade five trips in March.Robert Reed's work record revealed that in 1979 heworked 27 hours and made five trips in March; worked41 hours and made seven trips in April; worked 12 hoursand made two trips in May; worked 2 hours and madeone trip in June; worked 6 hours and made one trip inJuly; worked 29 hours and made seven trips in August;worked 24 hours and made four trips in September;worked 30 hours and made three trips in October; andworked 4 hours and made one trip in November. Duringthe first part of 1980, Reed worked 10 hours and madetwo trips in January, and worked 10 hours and made onetrip in February.The work record of Theodore Hester revealed in 1979he worked 27 hours and made four trips in April;worked 18 hours and made three trips in June; worked 6hours and made one trip in September; worked 7 hoursand made one trip in October; and worked 9 hours andmade two trips in November. During the first part of1980, Hester worked 12 hours and made one trip in Feb-ruary, and worked 12 hours and made two trips inMarch.The work record of Grace Manwiller for the year1979 revealed that she worked 4 hours and made onetrip in April; worked 11 hours and made two trips inJune; worked 7 hours and made one trip in July; worked12 hours and made two trips in September; and worked7 hours and made one trip in October. During the firstpart of 1980 she worked 4 hours and made one trip inJanuary, and worked 4 hours and made one trip inMarch.The evidence reveals that, with the exception of JohnManwiller, the other car porters work sporadically andinfrequently. For example, Reed worked a total of 24hours on four trips from November 1979 through Febru-ary 1980. Hester worked a total of 21 hours on threetrips for the same period, and Grace Manwiller worked 4hours on one trip during that period. They were on-callemployees having infrequent and irregular work sched-ules. Therefore, I find that with the exception of JohnManwiller, the other three car porters were casual or ir-regular part-time employees who should be excludedfrom the unit. Maietta Contracting, 251 NLRB 177(1980).I further find that all four car porters lack a communi-ty of interest with the service and parts employees. Theyare paid differently and earn only $3.25 per hour, whichis considerably less than most of the other unit employ-ees. They are retired people who supplement theirincome with the work Respondent assigns them. The Re-spondent conceded that the porters spend only 5 percentof their time at the dealership facility; however, even thisfigure is misleading since that 5 percent represents only apercentage of time they are called to work, which is in-frequent. A review of their records indicates that theyspend virtually all of their time, when called to work, onthe road delivering or picking up dealership automobilesfrom such places as Philadelphia and Harrisburg, Penn-sylvania, New York, New Jersey, and Connecticut.Thus, the records indicate that the porters spend verylittle, if any, time delivering customer automobiles, wait-ing at the Respondent's premises, or performing worksimilar to that of service and parts department employ-ees. For the above reasons, I conclude that the car por-ters lack a community of interest with the other unit em-ployees and should be excluded from the stipulated unit.d. Status ofjanitorsThe dealership employs eight janitors at its facility ona regular part-time basis: Ruth Lorkowski, Stanley Lor-kowski, Joan Lorkowski, Robert Lorkowski, MervinPeters, Nelli Chinchilla, Marie Hunsicker, and WilliamHunsicker. The General Counsel contends that the jani-tors are independent contractors having no communityof interest with the other unit employees, while the Re-spondent contends that the janitors are employees havinga sufficient community of interest with the other unit em-ployees to be included in the stipulated unit.In 1977 when the janitorial service was first estab-lished, Falise met with Ruth Lorkowski and explained toher what services he wanted performed weekly. That is,clean the service departments, empty the trash, washwindows, and clean the restrooms. Lorkowski decidedhow many janitors she would have to hire and she andFalise decided on how much money she would needweekly to accomplish these tasks. It was also decidedthat "extras" would require payment of money above theweekly amount established for the regular duties. These"extras" included washing the windows more than onceper week and shampooing rugs which basically would beaccomplished on Saturday and Sunday. For regularwork, the Respondent issues a weekly check for a fixedamount of money to Ruth Lorkowski, and she in turnpays the other janitors. Hours of work were establishedat this time and are 7 to 10 a.m. and 5:30 to approximate-ly 10 p.m. Service and parts employees work from 8 a.m.to 5:30 p.m. In the morning the janitors clean the bath-rooms and the lunchroom areas where the service de-partment employees are unlikely to be except for occa-sional use of the lavoratory or a trip to the lunchroomfor coffee. They do not clean the shop areas until after5:30 p.m. when service and parts department employeeshave left for the day.Ruth and Stanley Lorkowski work 35 hours in 5 daysper week. Joan Lorkowski works 15 to 20 hours in 3days per week. Nelli Chinchilla, Robert Lorkowski, andWilliam Hunsicker work 15 to 20 hours in 2 or 3 daysper week and Marie Hunsicker works 10 to 15 hours perweek.Ruth Lorkowski reports to Willard Jewel or RichardFalise on a regular basis to find out whether or not jani-torial services are adequate. At that time, Jewel or Faliseinform her as to whether the services or work was ade-quately performed and give specific instructions as towhat they want accomplished that week. Ruth Lor-kowski in turn instructs the other janitors based on herconversation with Falise and Jewel. At times however,Falise and Jewel instruct the janitors individually onwhat needs to be accomplished such as putting toilettissue in the restrooms, filling soap dispensers, emptyingtrash, and changing light bulbs. The dealership providesthe cleaning supplies and equipment used by the janitors.476 DANIELS CADILLACAlthough there is a set amount paid to Ruth Lorkowskiby the dealership for the cleaning that must be done on adaily basis in the shop, an extra amount is paid for thosejobs not done on a daily basis.Ruth Lorkowski has the authority and does in facthire and fire the janitors and directs their work. The Re-spondent, however, reserves the right to approve orreject any janitor hired by her.The janitors do not appear on the Respondent's pay-roll records, no checks are issued to them individually,no taxes are withheld for them, and no W-2 tax formsare prepared for them. They do not receive other em-ployee benefits such as health insurance, life insurance,and disability. With the exception of Ruth and StanleyLorkowski, they do not receive discounts on repairs andreduced prices for the purchase of used cars. All janitorsare covered by the Respondent's workmen's compensa-tion plan. Three janitors, Ruth Lorkowski, Stanley Lor-kowski, and Joan Lorkowski, worked specific hours es-tablished by the Respondent. Janitors share the samelunchroom and restrooms as the other employees work-ing for the Respondent.After reviewing all of the evidence and the criterionestablished for finding that an independent contractorrather than an employee relationship exists under NLRBv. United Insurance Co., 390 U.S. 254 (1968), and Stand-ard Oil Co., 230 NLRB 967 (1977), I conclude that thejanitors are employees because they meet virtually noneof the standards established to qualify for independentcontractor status. It appears obvious that the janitorsperformed functions which are an essential part of theCompany's operation. They work exclusively for the Re-spondent and this arrangement apparently will continueso long as they perform their work satisfactorily. It ap-pears further that any arrangement made between theRespondent and Ruth Lorkowski could be changed uni-laterally by the Respondent and was in fact changed inApril when janitorial services were cut back in an econo-my move. Finally, the evidence is also clear that the Re-spondent has retained control not only over the ends tobe achieved, but also the means to be used in achievingsuch ends. George Transfer Co., 208 NLRB 494 (1974).Accordingly, I find that the janitors are employees anddo not have the status of independent contractors.Community of interest shared by the janitors and theservice and parts department employees is not as close asother contested employees who perform unit work.However, these factors emerge. The janitors perform avital function which is essential to the Company's normaloperation. They work in the same areas and share thesame facilities as other unit employees. They also per-form some work when the service and parts employeesare still working. Moreover, they have the same ultimatesupervision as the other unit employees. For the abovereasons and since no other union is seeking to representthem separately, I conclude that the janitors, with the ex-ception of Ruth Lorkowski, should be included in theunit. Beyerl Chevrolet, 199 NLRB 120 (1972); DadcoFashions, 243 NLRB 1193 (1979).The evidence supports a finding that Ruth Lorkowskiis a supervisor within the meaning of the Act, becauseshe hires and discharges janitors and responsibly directstheir work. Accordingly, I find that Ruth Lorkowskishould be excluded from the unit.e. Service clerks and telephone operatorThe General Counsel contends that Fern Hoch andVictoria Rackus, service clerks, and June Walters, tele-phone operator, are office clerical employees and shouldbe excluded from the unit. The Respondent contendsthat these employees are plant clericals with a sufficientcommunity of interest with the unit employees to be in-cluded in the stipulated unit.Victoria Rackus and Fern Hock work on the secondfloor of the Respondent's facility where they are locatedin a general office area near the executive offices and theconference room. They work with Cindy Davis, miscel-laneous administration, and Kathy Krupka, title and bill-ing clerk. All of these employees have desks and separaterestrooms on the second floor. On the telephone list cir-culated by the Respondent in January, these four em-ployees were listed under the word "office" along withDaniels and Falise. Their titles are as follows: FernHoch, accounts payable and receivable, Vicky Rackus,leasing, Kathy Krupka, title clerk, Cindy Davis (nothinglisted), and June Walters, operator. Hoch, Rackus, andWalters are hourly paid, do not punch a clock, and aresupervised by Falise.Fern Hoch's duties consist of auditing the cashiersevery morning in order to see that the amount of moneyturned in for the repair orders is correct, making surethat all charge slips or service work had been preparedaccurately, and submittting all charge slips for payment.She also maintains all of the accounts receivable workfor the shop. In the event that a customer's accountshows an error, she corrects it. She also pays all invoicesfor parts purchased by the dealership, making sure thatthe purchase orders are attached. She buys all of the sav-ings bonds for the service department employees and de-livers them directly to the mechanics. Hoch also files allcopies of the service department repair orders and ar-ranges for transportation of the mechanics to school. Sheprocesses all internal repair orders, which sometimes in-volves the transfer of equipment from one car to an-other. She also processes all customer repair orders bydouble checking the paperwork. According to the Re-spondent, Hoch spends approximately 50 percent of hertime doing service department-related work and 50 per-cent of her time doing administrative work. Also, ac-cording to the Respondent, Hoch spends 90 percent ofher time in the office area and approximately 10 percentof her time elsewhere in the shop, talking to service de-partment employees.Victoria Rackus has a desk on the second floor with atelephone and spends her time between the general officearea and the computer room. Rackus programs servicework on customer automobiles into the computer. Thisallows the service advisor to check the computer bymerely punching in the serial number and mileage on acustomer automobile. The computer then prints out thehistory of all the work which has been done on the auto-mobile as well as recommendations for service neededwhen the customer arrives. Rackus spends approximately477 DECISIONS OF NATIONAL LABOR RELATIONS BOARD50 percent of her time doing work related to the serviceand parts department. She also checks employees' time-cards to see that they are paid properly. If an employeehas not punched out correctly, she goes into the shop totalk to the mechanic or to Willard Jewel. At times, themechanics also go to Rackus in order to find out aboutany discrepancies in their pay. She must then look overthe repair orders to determine the correct amount.Rackus also maintains a weekly analysis by service advi-sor and mechanic on how much labor is sold per ticket,and how many parts are being sold per ticket per me-chanic, per service advisor. This is done in order that thedealership may determine how the computer has in-creased its customer service business. Rackus also main-tains a list of service customers and their frequency ofvisits. She oftentimes prints a listing of customers whohave not been in for 6 months or more so that the serv-ice advisors can call them to suggest a checkup. Whilethe Respondent's witness testified that Rackus spends ap-proximately 10 percent of her time in the shop and 90percent of her time in the office area, Donald Cole andMichael Dalton testified that she comes to the shop areaapproximately two times a year.June Walters, whose job was eliminated in an econo-my move, was the telephone operator who was locatedin the center of the showroom floor which is separatedfrom the service department by a wall which extends thefull length of the building. Walters was trained by thetelephone company and her main duties consisted of an-swering the telephone and transferring calls to the appro-priate individuals in the Company. She also accompaniedcustomers to the service area showing them where thearea is located and she also served coffee to customers inthe customer waiting room which is located between theshowroom and the service department. Like Rackus andHoch, Walters was paid on an hourly basis and receivedthe same benefits as the service and parts department em-ployees.The record evidence indicates that Hoch and Rackuswork in a traditional office area with other office clericalemployees who are not included in the unit, and spendvery little time in contact with service department em-ployees. I am not convinced that 10 percent of their timeis spent in the shop areas and, for this reason, I discreditFalise's testimony in this respect. In contrast, it appearsthat Hoch and Rackus spend nearly all of their timeworking with office clerical employees located in thegeneral office area on the second floor which is removedand isolated from the service and parts department areas.Moreover, as a group, the clerical employees are super-vised by Falise while the other unit employees are super-vised by Jewel. Finally, their job duties seemed to be ofa typical office clerical nature.June Walters had very little if any contact with unitemployees. Her only contact appears to be by telephonewith management personnel. I find that Walters did notactually go into the service department, but merely es-corted customers to the door leading to that area.Accordingly, I find that while all three employeesshare the same benefits with service employees, theyhave completely different job duties and supervision.They are physically separated from the service employ-ees and have minimal contact with them. Therefore, Iwill exclude Hoch, Rackus, and Walters from the unitbecause they are office clerical employees lacking a com-munity of interest with the service and parts departmentemployees.f. Used-Car get-ready (Clark Peters)The General Counsel contends that Clark Peters is asupervisor and should be excluded from the unit, whilethe Respondent contends that Peters is an employee andshould be included in the unit.Clark Peters is employed as one of the used-car get-ready employees and has a helper named Richard Goe-bert. Peters spends almost all of his time refurbishingused cars. He is paid a salary and has worked for thedealership for approximately 30 years. Peters reports tothe used car manager who instructs him in what cars towork on and what to do. Peters in turn passes these in-structions on to his helper Richard Goebert. Ron Bres-nak, new-car get-ready employee, also has a helpernamed Alexander Dick and has the same authority overDick as Peters has over Goebert. Ron Bresnak who re-ports to the new-car sales manager and Clark Petersoften work together preparing cars for sale. Petersearned $16,490 in 1980 while Richard Goebert earned$8,041 and Alexander Dick earned $6,775. There is norecord of the earnings of Bresnak. These last three em-ployees, however, are hourly paid while Peters earns asalary.Peters has no authority to hire or fire and has not ex-ercised this authority in the past. He has no authority torecommend hiring and firing or to discipline employees.He cannot adjust grievances and if his helper has a prob-lem or grievance he takes it to either Willard Jewel orthe used-car sales manager. Peters wears a white shirtwhile the other three employees wear shirts that are col-ored.The evidence indicates that Peters has no indicia of su-pervisory authority. I find that he spends nearly all of histime performing unit work and, at most, he gives routinedirections to his helper in the same way that the mechan-ics do with their helpers and apprentices. While he is onsalary and paid twice as much as helpers, these factorscould be attributed to his long service with the dealer-ship. I find that his status is nearly identical with RonaldBresnak's who is included in the unit by agreement ofthe parties. Accordingly, I find that Clark Peters is not asupervisor and should be included in the unit.g. Cadillac shop foreman (Robert Ettl)The General Counsel contends that Robert Ettl is asupervisor and should be excluded from the unit, whilethe Respondent contends that Ettl is a technical lead me-chanic and should be included in the unit.At the time material herein, Robert Ettl was designat-ed as the "shop foreman" for Cadillac factory records;however, he was actually a technical lead mechanic ac-cording to the Respondent. Ettl is the best mechanic thedealership has because he has the most experience andhad attended all of the Cadillac schools. He has been em-ployed at the dealership for approximately 30 years. The478 DANIELS CADILLACdealership relies on his technical ability to help other me-chanics in the proper diagnosis and repair of vehicles.According to the Respondent's witnesses, Ettl keepshis tools in the shop and spends 80 percent of his timediagnosing vehicle problems, and repairing and road-test-ing vehicles. The other 20 percent of his time is spentwriting up repair operations, warranty work, and codingthem. In accomplishing these tasks, Ettl has the authorityto assign work (job orders) to the mechanics the same asthe service advisors. Ettl also has the authority to put"rush" repair orders for special customers ahead ofothers. However, Ettl has no authority to reprimand em-ployees. Furthermore, Ettl has no authority to hire orfire employees nor to effectively recommend such action.He has no authority to recommend raises or to adjustgrievances and has done none of these things. He reportsto Willard Jewel who has the authority to take theaction listed above. Ettl has no office and spends almostall of his time on the shop floor working with the othermechanics.Robert Ettl is paid a weekly salary plus a I-percentbonus based on the monthly gross profit in the Cadillacservice department, whereas the mechanics are paid on ahourly flat rate basis with a weekly guarantee plus a 5-percent retroactive bonus if productive labor reached 45hours or more.7A review of the 1980 payroll recordsfor Ettl, the six Cadillac mechanics, and the Cadillacservice advisor reveals that their gross pay ranged from$15,000 to $21,000 while Ettl earned $18,734. He earnedfrom $2000 to $6000 more than four mechanics and theservice advisor, the same as one mechanic and $2500 lessthan another mechanic. Ettl's benefits are the same as theother mechanics with the exception that he is suppliedwith a company vehicle (1977 Chevrolet Monte Carlo)because he has worked for the Company for 30 years.Ettl has the use of this automobile when it is not out onloan to customers. He is otherwise allowed to use thiscar to assure that it is in good working order.Ronald Kehs, front-end mechanic, testified that Ettlwas his foreman and he reported to him; however, whenEttl could not handle a problem he took it to someoneabove him. Kehs further testified that Ettl brought himrepair orders, told him how to arrange his work, andtold him which job would be next. However, Kehs testi-fied that he went to Willard Jewel to get permission forvacation time and Jewel told him to tell Ettl when hewould be on vacation.Ronald Kehs testified with respect to Robert Ettl'sduties as follows:A. It was more or less a chain of command. Hewas first in line and he took it to someone abovehim if he couldn't handle it.Kehs further testified:I Service advisors are also paid a salary plus a bonus based on 4 per-cent of monthly sales of parts and labor. Drissel receives a 3-1/2 percentbonus based on monthly gross profits. Perna is paid a I-percent bonusbased on monthly gross sales. Frankenfield receives a 2-1/2 percentbonus based on the monthly gross profit of Cadillac parts sales. FrankReichl receives a 5-percent bonus based on monthly gross profit in thebody shop.A. In 1980 Robert Ettl was the foreman. If wehad any service problems, we would go to Bob. Ifhe couldn't handle it, he would go to Willard him-self.Q. Relating to service problems?A. Right.Daniel Kuhns, Cadillac mechanic, testified that Ettlwore street clothes and had no tools in the shop. He fur-ther testified that Ettl did not assign work in January1980. He generally described Ettl's duties as road-testingcars, helping the other mechanics diagnose problems,helping the mechanics work on cars, helping the servicewriters, and talking to customers.Wilbur Kunkle, Cadillac mechanic, testified that theservice writers assigned him work, not Robert Ettl. Hefurther stated that he asked Willard Jewel about time offfor vacation.William Lewers, Cadillac service advisor, testified thatWillard Jewel was his supervisor. He stated that he didnot know whether Ettl had tools in the shop or not. Hefurther testified that Ettl distributed work orders to themechanics; however, Lewers also had the authority todistribute work orders. He finally stated that it was aroutine or normal function for Ettl to put a special cus-tomer ahead of another customer and to assign the firstavailable mechanic to that customer.Richard Falise testified that Willard Jewel supervisedthe Cadillac mechanics and was available on the shopfloor several times a day to answer any problems thatthe mechanics might have.After reviewing all of the evidence, I find that theGeneral Counsel has not proved by a preponderance ofthe evidence that Robert Ettl is a supervisor within themeaning of the Act. It is undisputed that Ettl could nothire or fire or effectively recommend such action. Fur-ther, it is undisputed that he had no authority to disci-pline employees or resolve their grievances or to effec-tively recommend such action. The evidence offered bythe General Counsel indicates that at most Ettl couldroutinely assign work based on his experience and exper-tise. Ettl also could resolve service-related problemswhich he was expected to do because of his specialqualifications. His salary and bonus in my opinion is notso unique as to confer supervisory status. Nor does histitle confer any special status in light of his duties whichby all accounts consisted largely of working on vehicles,assisting mechanics, diagnosing problems, and road-test-ing cars. The General Counsel argues that at the meetingon Janaury 23 Falise distributed an organization chartwhich informed the Cadillac mechanics as to who theyshould take their problems to; in this case, Ettl. Howev-er, the evidence supports a finding that this meeting washeld a week after the Union's demand and was a tempo-rary measure caused by the hospitalization of WillardJewel 2 or 3 days prior to the meeting. Thus, I have ac-corded little or no weight to this evidence in making myfinding. Accordingly, I find that Robert Ettl is not a su-pervisor and should be included in the stipulated unit.479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDh. BMW Service Manager (David Drissel)The General Counsel contends that David Drissel is asupervisor within the meaning of the Act and should beexcluded from the unit, while the Respondent contendsthat he is, at most, a technical lead mechanic who shouldbe included in the unit as an employee.The Respondent's witnesses testified that Drissel isdesignated a service manager because of BMW require-ments. They further testified that because of a BMW re-quirement that its parts not be mixed with Cadillac parts,the dealership is required to have a separate operationfor BMW automobiles. Without this requirement, therewould be only one service department. Drissel is locatedin the BMW service department, along with three otherBMW mechanics, which is located in the basement ofthe Respondent's facility. He has no office; however, hehas a standup desk on the shop floor where he spends 50percent of his time writing service orders for customers,inserting warranty claim code numbers, and insuring thatthey are punched on the back of the ticket. Another 20percent of Drissel's time is spent helping mechanics diag-nose problems. He keeps his tools in the shop and ap-proximately 30 percent of his time is spent actually"turning wrenches."Drissel works with three other mechanics and has noauthority to hire or fire them or any other employees.He has not done so in the past, nor does he have author-ity to effectively recommend the hiring and firing ofother employees. He does not recommend raises foranyone. Drissel has no authority to adjust employeegrievances. Employees having problems must go to Wil-lard Jewel who is in the shop every day. Drissel has noauthority over the other BMW mechanics and does notdiscipline them for any reason. This authority lies in thehands of Willard Jewel. Drissel performs the work onautomobiles that "come back" for repairs. He does notdirect a mechanic to re-do the job or otherwise penalizehim for any problems on "come-back" work. Drissel,however, has authority and does assign work (joborders) to other BMW mechanics.Drissel has the same benefits as the other mechanicswith the exception of the use of a company demonstratorwhich has to be available for customer use. He attendsservice meetings with other mechanics; however, hedoes not conduct any of these meetings.Drissel was paid a salary of $18,000 in 1980 which in-cluded a bonus based on a percentage of sales. OtherBMW mechanics earned approximately $17,000 and$18,000 for the same period. Drissel wears a uniformwith a light blue shirt while the other mechanics weardark blue shirts. According to the Respondent, this wasdone in order to let customers know who to go to tohave their service order written up.Michael Dalton, BMW mechanic, testified that whenhe was hired he was told that Drissel was a senior serv-ice technician. However, shortly thereafter, Drissel as-sumed the position of service manager and Dalton con-sidered him to be his boss. Dalton further testified thatDrissel assigned work to him and that he took his prob-lems to Drissel. These problems related to special toolsthat were needed in the shop and problems concerning adraft coming into the shop. Richard Cole, another BMWmechanic, testified that he considered Drissel to be hissupervisor and that Drissel assigned work to him.As in the case of Robert Ettl, I find that the GeneralCounsel has not established by a preponderance of theevidence that David Drissel was a supervisor during thecritical time herein. While it was established that Drisselassigned work to employees and listened to employeeproblems, there was no evidence offered to rebut the Re-spondent's evidence that Drissel's work assignmentswere routine in nature and similar to those made by serv-ice advisors. Furthermore, no evidence was offered toshow that Drissel exercised any independent judgment orthat his decisions were based on anything other than hisexperience and knowledge. Moreover, there was no evi-dence offered by the General Counsel that Drissel everadjusted any employee grievances. All the record re-flects is that he listened to some employee problems.While it is true that Drissel had the title of manager, andreceived a bonus, I do not consider these factors as con-trolling, especially since he spent almost all of his timewriting service orders and working with his hands. Alsoto be noted is that he earned approximately the samewages as the other mechanics. Of equal significance isthe unrefuted testimony that Drissel had no authority tohire, discharge, grant wage increases, and adjust griev-ances or to effectively recommend such actions. Al-though two employees testified that they thought Drisselwas their boss, there is very little evidence to show whythey considered him to be their supervisor. There is noevidence that they were told this by management. There-fore, I conclude that they made this assumption based onDrissel's routine assignments to them and his listening totheir problems on occasion. This is not sufficient in myopinion to confer supervisory status. Therefore, I findthat the General Counsel has not sustained his burden ofproving that David Drissel was a supervisor within themeaning of the Act. Accordingly, I find that Drisselshould be included in the unit stipulated by the parties.i. Body Shop Manager (Frank Reichl)Frank Reichl who was designated as body shop man-ager works in the body shop which is located in a sepa-rate building approximately 10 feet away from the BMWshop. In January six other employees worked in thebody shop: four body shop mechanics, a helper, and anapprentice. According to the Respondent's witnessesRiechl is no more than a service advisor who issueswork orders to the body shop mechanics on a first-come-first-served basis. There is no discretion involved as towho gets what job and, if there is a disagreement be-tween the employees concerning a particular job, Wil-lard Jewel is notified. Riechl is responsible for workingup estimates on customer automobiles and greeting cus-tomers. He spends approximately 10 percent of his timedoing service writing and the rest of his time is spentphysically working on cars and helping the other bodyshop employees. He has tools in the shop and spends ap-proximately 50 percent of his time doing body work orpainting. He also picks up automobile parts and washescars.480 DANIELS CADILLACIn carrying out his duties, Reichl has no authority totransfer employees from one job to another or to hireand fire other employees, or to recommend such action.He never recommended that anyone receive a raise norhad he ever recommended any other change in employeestatus. If employees had problems or gripes they were togo to Willard Jewel. Several body shop employees hadgone to Willard Jewel's office from time to time. Reichlhas no authority to adjust grievances. Reichl attendsservice meetings with the other mechanics. His benefitsare the same as those received by other mechanics andhe wears a uniform like the other mechanics with theonly difference being a white instead of blue shirt withthe word "foreman" on it.Reichl is paid a salary plus a 5-percent bonus based ongross profits of the body shop, while the mechanics arepaid a flat base rate on an hourly basis. Service advisorsreceive a salary plus a 4-percent bonus based on partsand labor sales. In 1980 Reichl's salary was more thantwo body shop mechanics but less than two other me-chanics. Glenn Koehler earned approximately $19,500,John Persley earned S21,000, while Reichl earned ap-proximately S18,000. Donald Cole, another body shopmechanic, earned $15,500 and Kermit Krause earned$11,315.Donald Cole, a body shop employee, testified thatReichl was his supervisor because he gave him workorders. He further testified that he took his work-relatedproblems such as how to accomplish the work on anautomobile to Frank Reichl. With respect to grievancesconcerning working conditions, Cole testified that hetook his small problems to Reichl and all the other griev-ances to Jewel. Although Cole stated that he would tellReichl if he were going to be late or leaving early, healso testified that he would merely inform Reichl and notask his permission. Cole further stated that he took aproblem concerning a "cold draft" in the shop to Reichl;however, Reichl never did anything about the problem,causing him to go to Jewel and Falise. Cole also inquiredabout a raise to Reichl; however, Reichl told him that hedid not have any authority to give raises. Although Coletestified that he was told that he would be workingunder Reichl when he was hired, there was evidencethat Cole was hired as Reichl's helper. According toCole, Reichl spent approximately 20 percent of his timeworking in the shop on cars and the remainder writingestimates, doing paper work, making appointments, hand-ing out work, and seeing that the jobs were done cor-rectly.Body shop employee Truman Webb testified thatJewel told him at a meeting in the body shop that Reichlwas his boss. According to Webb, this conversation tookplace in early 1980. Jewel confirmed that such a meetingoccurred shortly before he went into the hospital for sur-gery. He testified that he held a meeting with the bodyshop employees because he was uncertain as to theamount of time that he would be away from his job. Itwas therefore necessary to make a temporary change inresponsibility, and he told each body shop employee torespect Frank Reichl as a superior while he was gone.Body shop helper Wayne Kerstetter testified that hewould call Reichl in the event he was going to be absenton a particular day, but that he would simply tell him hewould not be in, and Reichl would say, "Okay." He alsotestified that it was necessary to talk to Willard Jewelabout vacations. If he wanted to work overtime, hewould check with Frank Reichl who on some occasionswould give him permission and on other occasionswould have to check with Willard Jewel before grantingpermission.The General Counsel presented very little probativeevidence that Reichl possessed supervisory authority.The picture that emerges from all the testimony is thatReichl assigned work orders to mechanics on a routinebasis and spent the bulk of his time writing serviceorders and performing body and paint work on custom-er's automobiles. Although the body shop is physicallyseparated from the dealership facility, the evidence indi-cates that easy access is possible through connectingdoors and that body shop employees were accustomed totaking their grievances to Willard Jewel; thus indicatingthat Reichl had no authority to resolve them. The unre-futed evidence presented by the Respondent is thatReichl at the critical time in question (prior to January17) had no authority to hire, discharge, grant wage in-creases, adjust grievances, or to effectively recommendsuch action. While he is paid a salary, as opposed to aflat hourly rate like other mechanics, his earnings werenot sufficient to indicate that the Respondent had con-ferred supervisory responsibility or authority on him.The General Counsel argues that if Reichl and Drisselare not found to be supervisors, it would leave WillardJewel in charge of 45 employees which is a dispropor-tionate ratio of supervisors to employees. However, as-suming that 45 employees are in the unit, which is con-trary to the General Counsel's position, the evidence in-dicates that Jewel supervises 28 employees (parts em-ployees, body shop mechanics, Cadillac shop mechanics,BMW mechanics, car porters, and the service advisor)while Falise supervises 13 employees (janitors, officeclericals, warranty clerk, and service cashier). The fournew- and used-car get-ready employees are supervisedby the new- and used-car managers. Thus, it appears thatthe ratio of 28 employees to I supervisor is not out ofline considering the high experience level of the mechan-ics (18 years average experience) and the fact that thereare experienced and highly trained lead mechanics in thevarious departments who help resolve work-relatedproblems.Accordingly, I find that the General Counsel has notcarried his burden of proving that Reichl was a supervi-sor prior to January 17 and I will therefore include himin the unit.j. Cadillac parts manager (Robert Frankenfleld) andBMWparts manager (Alfred Perna)The General Counsel contends that Robert Franken-field is a supervisor and that Alfed Perna lacks a commu-nity of interest with the service and parts employees andthat both should be excluded from the unit. The Re-spondent contends that Frankenfield is an employee andthat Alfred Perna shares a community of interest with481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe service and parts employees and both should be in-cluded in the unit.Robert Frankenfield, Cadillac parts manager, works inthe Cadillac parts department which is located next tothe cashier's booth on the first floor of the Cadillac serv-ice area. The parts department, cashier's office, and serv-ice counter are all in one area with a counter which sep-arates it from the shop. Robert Frankenfield spends 95percent of his time receiving and stocking parts on theshelves, and dispensing parts to mechanics and customerswho come to the parts counter. The other 5 percent ofhis time is spent at the teletype machine and orderingparts within the framework of preestablished guidelines.The dealership has a rule of maintaining a parts invento-ry of 2.5 to 3 percent of sales. Frankenfield makes no de-cisions other than the routine ordering of parts and anydecisions involving something out of the ordinary aremade by the Service and Parts Manager Willard Jewelor General Manager Richard Falise. Frankenfield has noauthority to hire and discharge other employees or torecommend such action, and he has never done so in thepast. He has no authority to recommend that anyone bereprimanded and has never done so. Frankenfield has noauthority to adjust employee grievances which authoritylies exclusively with Willard Jewel. He has no authorityto set lunch periods and he and his helper agree amongthemselves as to what time they go to lunch. Franken-field has a helper, Russell Anspach, who assists Franken-field in receiving and unloading parts and stocking themon the shelves. In performing these duties, Frankenfielddirects Anspach's work by telling him how to do thesejobs and where to stock the various parts. According tothe Respondent's witnesses, the relationship betweenFrankenfield and his helper is the same as the relation-ship between the mechanics and their helpers. Anspachtestified that he assumed that Frankenfield was his bossbecause he was the parts manager. He further testifiedthat Frankenfield once in a while asked him why he waslate. If Anspach ever wanted time off, he would go toFrankenfield, but Frankenfield would in turn ask Jewel.Anspach testified that he asked Frankenfield for a raisewhich was later granted but that he did not know howthis was accomplished since he also asked Jewel for araise. Frankenfield is labeled as parts manager becausethe dealership is required to have someone in that posi-tion by the factory. Willard Jewel is responsible for allparts and service. If there are any decisions in the partsdepartment requiring discretion and independent judg-ment, Jewel makes them. Frankenfield is paid a weeklysalary plus a monthly commission based on 2.5 percentof the gross profit on parts sold. However, his total com-pensation is approximately 25 percent less than the aver-age mechanics. Frankenfield earned $15,800 during 1980while mechanic Ronald Kehs received $12,340. WilburtKunkle, another mechanic, earned $18,000, Richard Coleearned $17,912, and Michael Dalton earned $17,221.Frankenfield has attended some management meetings.The service writers who have been included in the unithave also attended these meetings. However, Franken-field does not attend top management meetings wherecorporate policy is set. Frankenfield has the same bene-fits as the mechanics and other parts and service person-nel. He wears a uniform consisting of a white shirt andblue pants similar to that worn by the service advisors.All the other parts and service personnel also wear uni-forms.Alfred Perna is the BMW parts manager and the soleemployee in the BMW parts department located in thebasement of the Respondent's facility. He has no helperor anyone else working with him. Perna spends all of histime stocking and issuing parts to mechanics and custom-ers. He is under the supervision of Willard Jewel, thesame as other parts and service personnel. Perna has noauthority to hire and fire other employees or to effec-tively recommend such action. He has no authority torecommend raises or other personnel changes and hasnot done so in the past. His total compensation is ap-proximately 25 to 30 percent less than that of the me-chanics. He receives the same benefits as the other partsand service employees and attends service meetings withthem.The evidence establishes that neither Frankenfield norPerna is a supervisor within the meaning of the Act. Atmost, Frankenfield issues routine instructions to hishelper which does not require him to exercise any inde-pendent judgment. The judgment exercised by Franken-field appears to be nothing more than that normally exer-cised by a worker experienced in his job. GrimaldiBuick-Opel, Inc., 202 NLRB 436 (1973). It is equally ob-vious that Frankenfield shares a close community of in-terest with the mechanics and since the parties agreed toinclude parts department employees in the unit, I con-clude that Frankenfield should be included in the unitsince he is not a supervisor, and works in the same areawith the mechanics, having close daily contact withthem. He also receives the same benefits and is under thesame supervision.Alfred Perna is clearly not a supervisor since he hasno employees to supervise. I further find that Pernashares a community of interest with the mechanics andshould be included in the unit which includes parts em-ployees by agreement of the parties.Accordingly, I find that Alfred Perna and RobertFrankenfield should be included in the unit.2. Authorization cards and demandIt is admitted that on January 17 union representativesmet with the Respondent's manager and requested recog-nition in a unit of all service and parts employees. Theevidence is also undisputed that, at the time of theUnion's demand, it had 17 signed authorization cards,none of which had been withdrawn. Each of the cardswas authenticated by the signer, and was received intoevidence without objection. The union authorizationcards in unambiguous language indicated that the signersauthorized the Union to represent them for the purposesof collective bargaining. The Respondent, in its brief,argues that the cards cannot be used for the purpose ofestablishing the existence of majority support because theemployees were told by the union representatives that ifthey signed a card the Union would pay their salary inthe event they got fired, went on strike, or were laid off.Thus the Union was implying that if employees did not482 DANIELS CADILLACsign a card, they would lose their job, get laid off, or goout on strike. The Respondent argues that the cardswere obtained through the use of coercion and unlawfulpromises of benefits. I find that the Respondent's argu-ment is not supported by the evidence. The evidence isoverwhelming that employees were told by the Unionthat, if they signed a union card and were later dis-charged because of their union activities or went onstrike, the Union would stand behind them or supportthem and pay their wages. I find nothing coercive in thisstatement nor do I find an unlawful promise of benefit.Staats & Staats. Inc., 254 NLRB 888 (1981).Accordingly, I find that the Union had 17 valid signedand dated union authorization cards at the time demandwas made on the Respondent.3. Union's majority statusThe parties stipulated that a unit appropriate for pur-poses of collective bargaining is:All service and parts department employees em-ployed at the employer's Allentown, Pennsylvaniaautomobile dealership facility, excluding office cleri-cal employees, car salesmen, guards and supervisorsas defined in the Act.The parties further stipulated that the unit should in-clude 24 employees with the following job classification:mechanics, Cadillac parts assistant, new car get-readyemployees, used-car get-ready employees, apprentices,helpers, warranty clerk, service cashier, and service advi-sor. The parties were in dispute over 21 employees withthe following job classifications: Janitors (8), car porters(4), service clerks (2), telephone operator (1), BMWservice manager (1), Cadillac shop foreman (1), Cadillacparts manager (I), BMW parts manager (1), used-car get-ready employees (1I), and body shop manager (I). Ofthese 21 employees in dispute, I have included 7 janitors,BMW service manager, Cadillac shop foreman, Cadillacand BMW parts managers, body shop manager, andused-car get-ready employee in the unit. Thus the unithad 37 employees on the date of the Union's demand. Iexcluded eight employees from the unit: one janitor, fourcar porters, two service clerks, and one telephone opera-tor.Accordingly, on the date of the demand, the Unionrepresented 17 of 37 unit employees and did not repre-sent a majority either then or any other time materialherein.4. Applicability of a bargaining orderHaving found that at no time material herein did theUnion represent a majority of the Respondent's employ-ees in the stipulated unit, I will not recommend the im-position of a bargaining order.CONCI USIONS OF LAW1. The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Amalgamated Local Union 355 is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Respondent interfered with, coerced, and restrainedits employees in the exercise of the rights guaranteedthem by Section 7 of the Act, thereby committing unfairlabor practices prohibited by Section 8(a)(1) of the Act,by:(a) Coercively interrogating an employee concerninghis and other employees' union activities and sympathies.(b) Soliciting grievances from employees to persuadethem to abandon the Union.(c) Promising an employee increased benefits in orderto persuade him to abandon the Union.(d) Soliciting employees to withdraw their union au-thorization cards.4. All service and parts department employees em-ployed at the Employer's Allentown, Pennsylvania auto-mobile dealership facility, excluding office clerical em-ployees, car salesmen, guards and supervisors as definedin the Act constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act.5. The Union did not represent a majority of the em-ployees in the above appropriate unit on January 17,1980.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.7. Except as found above, the Respondent has not en-gaged in other unfair labor practices as alleged.THE REMEDYHaving found that the Company has engaged in and isengaging in unfair labor practices, I shall recommendthat it be ordered to cease and desist therefrom and takeaffirmative action necessary to effectuate the purposes ofthe Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edaORDERThe Respondent, Daniels Cadillac, Inc., Allentown,Pennsylvania, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Coercively interrogating employees concerningtheir or other employees' union activities and sympathies.(b) Soliciting grievances from employees to persuadethem to abandon the Union.(c) Promising employees increased benefits in order topersuade them to abandon the Union.(d) Soliciting employees to withdraw their union au-thorization cards.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under the Act.x If no exceptions are filed as prosided by Sec 10246 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as prosided in Sec 10248 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.483 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Post at its Allentown, Pennsylvania facility copiesof the attached notice marked "Appendix."9Copies ofsaid notice, on forms provided by the Regional Directorfor Region 4, after being signed by Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to comply.g If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that wtviolated the National Labor Relations Act and has or.dered us to post and abide by this notice.The Act gives employees these rights.To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo engage in activities together for the purposeof collective bargaining or other mutual aid or pro-tectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT coercively interrogate employees con-cerning their and other employees' union activities andsympathies.WE WILL NOT solicit grievances from employees topersuade them to abandon the Union.WE WILL NOT promise employees increased benefits inorder to persuade them to abandon the Union.WE WILL NOT solicit employees to withdraw theirunion authorization cards.DANIELS CADILLAC, INC.484